
	
		II
		112th CONGRESS
		1st Session
		S. 1211
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2011
			Mrs. Feinstein (for
			 herself, Ms. Collins,
			 Mr. Reed, and Mrs. Boxer) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  preserve the effectiveness of medically important antibiotics used in the
		  treatment of human and animal diseases.
	
	
		1.Short titleThis Act may be cited as the
			 Preservation of Antibiotics for
			 Medical Treatment Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)In January 2001, a Federal interagency task
			 force—
				(A)released an action
			 plan to address the continuing decline in effectiveness of antibiotics against
			 common bacterial infections, referred to as antibiotic resistance;
				(B)determined that
			 antibiotic resistance is a growing menace to all people and poses a serious
			 threat to public health; and
				(C)cautioned that if
			 current trends continue, treatments for common infections will become
			 increasingly limited and expensive, and, in some cases, nonexistent.
				(2)Antibiotic
			 resistance, resulting in a reduced number of effective antibiotics, may
			 significantly impair the ability of the United States to respond to terrorist
			 attacks involving bacterial infections or a large influx of hospitalized
			 patients.
			(3)(A)Any overuse or misuse of antibiotics
			 contributes to the spread of antibiotic resistance, whether in human medicine
			 or in agriculture.
				(B)Recognizing the public health threat
			 caused by antibiotic resistance, Congress took several steps to curb antibiotic
			 overuse in human medicine through amendments to the
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) made by section 102 of the Public Health Threats and Emergencies
			 Act (Public Law 106–505, title I; 114 Stat. 2315), but has not yet addressed
			 antibiotic overuse in agriculture.
				(4)In a March 2003
			 report, the National Academy of Sciences stated that—
				(A)a decrease in
			 antimicrobial use in human medicine alone will have little effect on the
			 current situation; and
				(B)substantial
			 efforts must be made to decrease inappropriate overuse in animals and
			 agriculture.
				(5)In 2010, the FDA determined that—
				(A)1,300,000
			 kilograms of antibacterial drugs were sold for use on food animals in the
			 United States in 2009;
				(B)3,300,000
			 kilograms of antibacterial drugs were used for human health in 2009; and
				(C)therefore, 80
			 percent of antibacterial drugs disseminated in the United States in 2009 were
			 sold for use on food animals, rather than being used for human health.
				(6)(A)Large-scale, voluntary
			 surveys by the Department of Agriculture’s Animal and Plant Health Inspection
			 Service in 1999, 2001, and 2006 revealed that—
					(i)84 percent of grower-finisher swine
			 farms, 83 percent of cattle feedlots, and 84 percent of sheep farms administer
			 antimicrobials in the feed or water for health or growth promotion reasons;
			 and
					(ii)many of the antimicrobials
			 identified are identical or closely related to drugs used in human medicine,
			 including tetracyclines, macrolides, Bacitracin, penicillins, and sulfonamides;
			 and
					(B)these drugs are used in people to
			 treat serious diseases such as pneumonia, scarlet fever, rheumatic fever,
			 venereal disease, skin infections, and even pandemics like malaria and plague,
			 as well as bioterrorism agents like smallpox and anthrax.
				(7)Many scientific studies confirm that the
			 nontherapeutic use of antibiotics in agricultural animals contributes to the
			 development of antibiotic-resistant bacterial infections in people.
			(8)The periodical entitled Clinical
			 Infectious Diseases published a report in June 2002, that—
				(A)was based on a
			 2-year review by experts in human and veterinary medicine, public health,
			 microbiology, biostatistics, and risk analysis, of more than 500 scientific
			 studies on the human health impacts of antimicrobial use in agriculture;
			 and
				(B)recommended that
			 antimicrobial agents should no longer be used in agriculture in the absence of
			 disease, but should be limited to therapy for diseased individual animals and
			 prophylaxis when disease is documented in a herd or flock.
				(9)The United States
			 Geological Survey reported in March 2002 that—
				(A)antibiotics were
			 present in 48 percent of the streams tested nationwide; and
				(B)almost half of the
			 tested streams were downstream from agricultural operations.
				(10)An April 1999
			 study by the General Accounting Office concluded that resistant strains of 3
			 microorganisms that cause food-borne illness or disease in humans (Salmonella,
			 Campylobacter, and E. coli) are linked to the use of antibiotics in
			 animals.
			(11)Epidemiological research has shown that
			 resistant Salmonella and Campylobacter infections are associated with increased
			 numbers of ill patients and bloodstream infections, and increased death.
			(12)In 2010, the peer-reviewed journal
			 Molecular Cell published a study demonstrating that low-dosage use of
			 antibiotics causes a dramatic increase in genetic mutation, raising new
			 concerns about the agricultural practice of using low-dosage antibiotics in
			 order to stimulate growth promotion and routinely prevent disease in unhealthy
			 conditions.
			(13)(A)In January 2003, Consumer Reports published
			 test results on poultry products bought in grocery stores nationwide showing
			 disturbingly high levels of Campylobacter and Salmonella bacteria that were
			 resistant to the antibiotics used to treat food-borne illnesses.
				(B)The Food and Drug Administration’s National
			 Antimicrobial Resistance Monitoring System routinely finds that retail meat
			 products are contaminated with bacteria (including the foodborne pathogens
			 Campylobacter and Salmonella) that are resistant to antibiotics important in
			 human medicine.
				(C)In
			 December 2007, the USDA issued a fact sheet on the recently recognized link
			 between antimicrobial drug use in animals and Methicillin Resistant
			 Staphylococcus Aureas (MRSA) infections in humans.
				(14)In October 2001,
			 the New England Journal of Medicine published an editorial urging a ban on
			 nontherapeutic use of medically important antibiotics in animals.
			(15)(A)In 1998, the National
			 Academy of Sciences noted that antibiotic-resistant bacteria generate a minimum
			 of $4,000,000,000 to $5,000,000,000 in costs to United States society and
			 individuals yearly.
				(B)In 2009, Cook County Hospital and the
			 Alliance for Prudent Use of Antibiotics estimated that the total health care
			 cost of antibiotic resistant infections in the United States was between
			 $16,600,000,000 and $26,000,000,000 annually.
				(16)The American Medical Association, the
			 American Public Health Association, the National Association of County and City
			 Health Officials, and the National Campaign for Sustainable Agriculture are
			 among the more than 300 organizations representing health, consumer,
			 agricultural, environmental, humane, and other interests that have supported
			 enactment of legislation to phase out nontherapeutic use in farm animals of
			 medically important antibiotics.
			(17)In 2010, the
			 Danish Veterinary and Food Administration testified that the Danish ban of the
			 non-therapeutic use of antibiotics in food animal production resulted in a
			 marked reduction in antimicrobial resistance in multiple bacterial species,
			 including Campylobacter and Enterococci.
			(18)In 2009, the
			 Congressional Research Service concluded that restrictions overseas on the use
			 of antimicrobial drugs in the production of livestock could impact U.S. export
			 markets for livestock and poultry.
			(19)The
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.)—
				(A)requires that all
			 drugs be shown to be safe before the drugs are approved; and
				(B)places the burden
			 on manufacturers to account for health consequences and prove safety.
				(20)(A)The Food and Drug
			 Administration recently modified the drug approval process for antibiotics to
			 recognize the development of resistant bacteria as an important aspect of
			 safety, but most antibiotics currently used in animal production systems for
			 nontherapeutic purposes were approved before the Food and Drug Administration
			 began considering resistance during the drug-approval process.
				(B)The Food and Drug Administration has
			 not established a schedule for reviewing those existing approvals.
				(21)Certain
			 non-routine uses of antibiotics in animal agriculture are legitimate to prevent
			 animal disease.
			(22)An April 2004 study by the General
			 Accounting Office—
				(A)concluded that
			 Federal agencies do not collect the critical data on antibiotic use in animals
			 that they need to support research on human health risks; and
				(B)recommends that
			 the Department of Agriculture and the Department of Health and Human Services
			 develop and implement a plan to collect data on antibiotic use in
			 animals.
				3.PurposeThe purpose of this Act is to preserve the
			 effectiveness of medically important antibiotics used in the treatment of human
			 and animal diseases by reviewing the safety of certain antibiotics for
			 nontherapeutic purposes in food-producing animals.
		4.Proof of safety
			 of critical antimicrobial animal drugs
			(a)DefinitionsSection
			 201 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321) is amended by adding at the end the
			 following:
				
					(ss)Critical antimicrobial animal
				drugThe term critical antimicrobial animal drug
				means a drug that—
					(1)is intended for
				use in food-producing animals; and
					(2)is composed wholly
				or partly of—
						(A)any kind of
				penicillin, tetracycline, macrolide, lincosamide, streptogramin,
				aminoglycoside, or sulfonamide; or
						(B)any other drug or
				derivative of a drug that is used in humans or intended for use in humans to
				treat or prevent disease or infection caused by microorganisms.
						(tt)Nontherapeutic
				useThe term nontherapeutic use, with respect to a
				critical antimicrobial animal drug, means any use of the drug as a feed or
				water additive for an animal in the absence of any clinical sign of disease in
				the animal for growth promotion, feed efficiency, weight gain, routine disease
				prevention, or other routine
				purpose.
					.
			(b)Applications
			 pending or submitted after enactmentSection 512(d)(1) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360b(d)(1)) is amended—
				(1)in the first
			 sentence—
					(A)in subparagraph
			 (H), by striking or at the end;
					(B)in subparagraph (I), by inserting ‘‘or’’ at
			 the end; and
					(C)by inserting after
			 subparagraph (I) the following:
						
							(J)with respect to a
				critical antimicrobial animal drug or a drug of the same chemical class as a
				critical antimicrobial animal drug, the applicant has failed to demonstrate
				that there is a reasonable certainty of no harm to human health due to the
				development of antimicrobial resistance that is attributable, in whole or in
				part, to the nontherapeutic use of the
				drug;
							;
				and
					(2)in the second
			 sentence, by striking (A) through (I) and inserting (A)
			 through (J).
				(c)Phased
			 elimination of nontherapeutic use in animals of critical antimicrobial animal
			 drugs important for human healthSection 512 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360b) is amended by adding at the end the following:
				
					(q)Phased
				elimination of nontherapeutic use in animals of critical antimicrobial animal
				drugs important for human health
						(1)ApplicabilityThis
				subsection applies to the nontherapeutic use in a food-producing animal of a
				drug—
							(A)(i)that is a critical antimicrobial animal
				drug; or
								(ii)that is of the same chemical class
				as a critical antimicrobial animal drug; and
								(B)(i)for which there is in
				effect an approval of an application or an exemption under subsection (b), (i),
				or (j) of section 505; or
								(ii)that is otherwise marketed for
				use.
								(2)WithdrawalThe
				Secretary shall withdraw the approval of a nontherapeutic use in food-producing
				animals described in paragraph (1) on the date that is 2 years after the date
				of enactment of this subsection unless—
							(A)before the date
				that is 2 years after the date of the enactment of this subsection, the
				Secretary makes a final written determination that the holder of the approved
				application has demonstrated that there is a reasonable certainty of no harm to
				human health due to the development of antimicrobial resistance that is
				attributable in whole or in part to the nontherapeutic use of the drug;
				or
							(B)before the date
				specified in subparagraph (A), the Secretary makes a final written
				determination, with respect to a risk analysis of the drug conducted by the
				Secretary and other relevant information, that there is a reasonable certainty
				of no harm to human health due to the development of antimicrobial resistance
				that is attributable in whole or in part to the nontherapeutic use of the
				drug.
							(3)ExemptionsExcept
				as provided in paragraph (5), if the Secretary grants an exemption under
				section 505(i) for a drug that is a critical antimicrobial animal drug, the
				Secretary shall rescind each approval of a nontherapeutic use in a
				food-producing animal of the critical antimicrobial animal drug, or of a drug
				in the same chemical class as the critical antimicrobial animal drug, as of the
				date that is 2 years after the date on which the Secretary grants the
				exemption.
						(4)ApprovalsExcept
				as provided in paragraph (5), if an application for a drug that is a critical
				antimicrobial animal drug is submitted to the Secretary under section 505(b),
				the Secretary shall rescind each approval of a nontherapeutic use in a
				food-producing animal of the critical antimicrobial animal drug, or of a drug
				in the same chemical class as the critical antimicrobial animal drug, as of the
				date that is 2 years after the date on which the application is submitted to
				the Secretary.
						(5)ExceptionParagraph
				(3) or (4), as the case may be, shall not apply if—
							(A)before the date on
				which approval would be rescinded under that paragraph, the Secretary makes a
				final written determination that the holder of the application for the approved
				nontherapeutic use has demonstrated that there is a reasonable certainty of no
				harm to human health due to the development of antimicrobial resistance that is
				attributable in whole or in part to the nontherapeutic use in the
				food-producing animal of the critical antimicrobial animal drug; or
							(B)before the date
				specified in subparagraph (A), the Secretary makes a final written
				determination, with respect to a risk analysis of the critical antimicrobial
				animal drug conducted by the Secretary and any other relevant information, that
				there is a reasonable certainty of no harm to human health due to the
				development of antimicrobial resistance that is attributable in whole or in
				part to the nontherapeutic use of the
				drug.
							.
			5.Committee hearings on
			 implementation
			(a)In
			 generalThe Committee on
			 Energy and Commerce of the House of Representatives and the Committee on
			 Health, Education, Labor, and Pensions of the Senate shall each hold a hearing
			 on the implementation by the Commissioner of Food and Drugs of section 512(q)
			 of the Federal Food, Drug, and Cosmetic Act, as added by section 4 of this
			 Act.
			(b)Exercise of
			 rulemaking authoritySubsection (a) is enacted—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and Senate, and, as such,
			 they shall be considered as part of the rules of the House or Senate (as the
			 case may be), and such rules shall supersede any other rule of the House or
			 Senate only to the extent that rule is inconsistent therewith; and
				(2)with full
			 recognition of the constitutional right of either House to change such rules
			 (so far as relating to the procedure in that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				
